FILED
                            NOT FOR PUBLICATION                                AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


R. WAYNE PATTERSON,                              No. 14-15899

               Plaintiff - Appellant,            D.C. No. 4:13-cv-02311-SBA

 v.
                                                 MEMORANDUM*
UNITED STATES SENATE; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                  Saundra B. Armstrong, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      R. Wayne Patterson, a California attorney, appeals pro se from the district

court’s judgment dismissing his action for injunctive and declaratory relief

challenging the constitutionality of United States Senate Rule XXII (the “Cloture

Rule”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Hayes

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. County of San Diego, 736 F.3d 1223, 1228 (9th Cir. 2013), and we affirm.

      The district court properly dismissed for lack of standing Patterson’s action

because Patterson failed to allege facts sufficient to demonstrate an injury in fact.

See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (constitutional

standing requires an “injury in fact,” causation, and redressability; “injury in fact”

refers to “an invasion of a legally protected interest which is (a) concrete and

particularized . . . and (b) actual or imminent, not conjectural or hypothetical”

(citation and internal quotation marks omitted)); see also Raines v. Byrd, 521 U.S.
811, 826, 829-30 (1997) (legislators lacked standing to challenge the

constitutionality of the Line Item Veto Act because they complained only of an

“abstract dilution of institutional legislative power,” which was not a sufficiently

personal and concrete injury).

      Because we affirm the district court’s dismissal of Patterson’s action for lack

of standing, we do not consider the merits of Patterson’s claims.

      AFFIRMED.




                                           2                                       14-15899